Bliss, J.
(dissenting). Sections 125 and 128 of the Pubhc Welfare Law, so far as here apphcable, provide as follows:
“ § 125. Liability of relatives to support. The husband, wife, father * * * of a recipient of pubhc rehef * * * shall, if of sufficient abihty, be responsible for the support of such person.”
“ § 128. Recovery from a person discovered to have property. A pubhc welfare official may bring action against a person discovered to have real or personal property * * * if such person, or any one for whose support he is or was hable, received rehef and care during the preceding ten years, and shah be entitled to recover up to the value of such property the cost of such rehef. Any pubhc rehef received bv such person shall constitute an implied contract.”
The complaint alleges that the defendant is the father of one Edward Condon who received rehef and care from the city of Elmira pubhc welfare district within the last ten years amounting to $373.95, no part of which has been paid; that Edward Condon is a person for whom defendant was and is hable to support and that defendant has been discovered to have real and personal property.
*240The complaint, together with such inferences as we must draw from it, meets all of the statutory requirements in its allegations. Under it the plaintiff would be entitled to show upon the trial all facts necessary to establish a cause of action under the Public Welfare Law.
The order of the County Court sustaining the sufficiency of the complaint should be affirmed.
Schenck, J., concurs.
Order reversed_on the law and facts, with ten dollars costs and disbursements.
Motion to dismiss complaint granted, with taxable costs, with leave to the plaintiff within twenty days from the service of the order of reversal, to file an amended complaint, if he is so advised.